Carlisle, J.
James Edward Collins, by his father as next friend, brought an action for damages against Robert M. Lanier for personal injuries alleged to have been sustained in a collision between the plaintiff’s bicycle and the defendant’s automobile in the City of Calhoun. The plaintiff, who was a child of approximately eight years of age at the time of the collision on April 14, 1953, charged the defendant with driving on the wrong side of the street, with violating the speed limit at intersections established by a valid existing ordinance of the city, and with the violation of Code §§ 68-303 (C, I, J) and 68-301; and the plaintiff charged that the defendant, in his violation of the ordinance and statutes, ran his automobile into the plaintiff’s bicycle at a street intersection in the City of Calhoun and caused him enumerated injuries. The defendant denied the allegations of the petition, and answered that the plaintiff was the author of his own injuries, in that the plaintiff “shot out” into the intersection on his bicycle and ran into the defendant’s automobile after the automobile was already in the intersection. Upon the trial, the jury returned a verdict for the defendant. Upon the motion of the plaintiff, the trial court granted a new trial, and the defendant has brought the present writ of error to this court to review that judgment.
Except for the defendant’s admission that he was driving fifteen miles per hour at the time and place of the collision, whereas the ordinance of the city limited the speed of motor vehicles at that place to ten miles per hour, the evidence was in conflict upon every material issue. The conflict in the evidence could have been resolved in favor of the plaintiff as easily as in favor of the defendant, and the evidence did not demand a verdict for the defendant. Consequently, in the absence of a showing of manifest abuse of discretion on the part of the trial court in its first grant of a new trial in this case, its judgment will not be disturbed. Code (Ann.) § 6-1608, and see the numerous cases there annotated under the catchword “Conflicting”.

Judgment affirmed.